FULMER, Judge.
E.H. was found guilty of burglary of a dwelling and grand theft of the third degree. He challenges the sufficiency of the evidence for the grand theft charge, arguing that the State failed to prove the value of the stolen property. In D.H. v. State, 864 So.2d 588 (Fla. 2d DCA 2004), we recently addressed the same issue in an appeal brought by a codefendant, and we agreed that the testimony was insufficient to meet the State’s burden of proof. Therefore, in accordance with our prior opinion in D.H., we reverse and remand for the trial court to reduce the grand theft to petit theft.
Reversed and remanded.
WHATLEY and NORTHCUTT, JJ., Concur.